Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of apparatus claims 1-9 in the reply filed on July 8, 2022 is acknowledged.
Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B or C, there being no allowable generic or linking claim. Election of Species A, corresponding to Figures 1, 2, and 9-12 was made without traverse in the reply filed on July 8, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2004/0026431 to Jones (hereinafter, “Jones”).
Regarding claim 1, Jones discloses a high-pressure tank (tank T, Fig. 1) comprising: a reinforcing layer (shell 26, Fig. 9); and a liner (barrier film 66, paras. [0064]-[0065]) having a gas-barrier property (para. [0064]) and disposed on an inner surface of the reinforcing layer (para. [0064]), wherein the reinforcing layer (shell 26) includes: a cylindrical reinforcing pipe (see annotated Fig. 9 below) having a plurality of cylindrical pipe forming portions (annotated Fig. 9) coupled together (see Figs. 9-11); and a pair of semispherical reinforcing domes (end domes 22, 24, Fig. 9), one of the pair of semispherical reinforcing domes (end dome 22, Fig. 9) being disposed at a first end (annotated Fig. 9) of the reinforcing pipe (annotated Fig. 9), and the other one of the pair of semispherical reinforcing domes (end dome 24, Fig. 9) being disposed at a second end (annotated Fig. 9) of the reinforcing pipe (annotated Fig. 9).

    PNG
    media_image1.png
    520
    750
    media_image1.png
    Greyscale

Jones Annotated Figure 9
Regarding claim 2, Jones further discloses a junction (joinder ring 70, Fig. 9) arranged in a recess (annotated Fig. 9) provided between adjacent pipe forming portions (annotated Fig. 9) abutting against or approaching each other (annotated Fig. 9), the junction joining the adjacent pipe forming portions (see Figs. 9-11).
Regarding claim 5, Jones further discloses a material for the junction (joinder ring 70) contains a reinforcing fiber and a thermoplastic resin (para. [0067]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of JP 2010194887 to Kada et al. (hereinafter, “Kada”).
Regarding claim 3, Jones does not expressly disclose an outer diameter of the junction is larger than an outer diameter of the reinforcing pipe.
Kada teaches a method for forming a joint between two resin articles by welding (Abstract). Kada teaches that after the resin articles are joined, the joint (4, Fig. 2b) between the two articles (2, 3, Fig. 2b) extends on both sides of the articles (see Fig. 2b). Kada further teaches that this method of joining articles prevents voids at the joint, which decreases defects and improves creep rupture life (p. 5, ll. 1-6 of attached translation).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tank of Jones to join the pipe forming portions by the method of Kada such that an outer diameter of the junction is larger than an outer diameter of the reinforcing pipe and an inner diameter of the junction is smaller than an inner diameter of the reinforcing pipe, for the purpose of decreasing defects at the junction as recognized by Kada (p. 5, ll. 1-6), and because it has been held that applying a known technique to a known device that yields predictable results supports a conclusion of obviousness (MPEP 2143(I)).
Regarding claim 4, Jones as modified by Kada already includes an inner diameter of the junction is smaller than an inner diameter of the reinforcing pipe (see Kada at Fig. 2b).
Regarding claim 7, Jones does not expressly disclose the junction protrudes from an outer surface of the reinforcing pipe toward an outer side of the reinforcing pipe.
Kada teaches a method for forming a joint between two resin articles by welding (Abstract). Kada teaches that after the resin articles are joined, the joint (4, Fig. 2b) between the two articles (2, 3, Fig. 2b) extends on both sides of the articles (see Fig. 2b). Kada further teaches that this method of joining articles prevents voids at the joint, which decreases defects and improves creep rupture life (p. 5, ll. 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tank of Jones to join the pipe forming portions by the method of Kada such that the junction protrudes outwardly from an outer surface of the reinforcing pipe (i.e., toward an outer side) and the junction protrudes inwardly from an inner surface of the reinforcing pipe (i.e., toward an axis center of the pipe), for the purpose of decreasing defects at the junction as recognized by Kada (p. 5, ll. 1-6), and because it has been held that applying a known technique to a known device that yields predictable results supports a conclusion of obviousness (MPEP 2143(I)).
Regarding claim 8, Jones as modified by Kada already includes the junction protrudes from an inner surface of the reinforcing pipe toward an axis center of the reinforcing pipe (see Kada at Fig. 2b). See the 35 USC 103 rejection of parent claim 7, for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2021/0222830 to Katano discloses a high-pressure tank having a reinforcing layer including a cylindrical reinforcing pipe and a pair of semispherical reinforcing domes, and a junction that has an outer diameter larger than that of the reinforcing pipe and an inner diameter smaller than the reinforcing pipe (Fig. 1).
U.S. Pub. 2021/0213689 to Maeda et al. discloses a high-pressure tank having a reinforcing layer including a cylindrical reinforcing pipe formed from a plurality of cylindrical pipe forming portions coupled together (Fig. 1).
U.S. Pub. 2021/0170695 to Baba discloses a high-pressure tank having a plurality of pipe forming portions and a junction that extends outward and inward of the pipe forming portions (Fig. 4).
U.S. Pub. 2018/0202553 to Ueda discloses a high-pressure tank having a plurality of pipe forming portions and a junction that extends outward of the pipe forming portions (see Fig. 3).
DE 2841900 to Futamura et al. discloses a tank having a plurality of pipe forming portions and a junction that extends outward and inward of the pipe forming portions (see Figs. 7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731